  JACQUELINE C. BROWN
  Trial Attorney, Natural Resources Section
  United States Department of Justice
  Post Office Box 7611
  Washington, D.C. 20044-7611
  jacqueline.c.brown@usdoj.gov
  Tel: (202) 305-0481

  JOHN H. MARTIN
  Trial Attorney, Wildlife & Marine Resources Section
  999 18th St., South Terrace Suite 370
  Denver, CO 80202
  john.h.martin@usdoj.gov
  Tel: (303) 844-1383

  Of counsel:
  JOHN FONSTAD, Assistant U.S. Attorney
  District of Alaska

  Attorneys for Federal Defendants
  Add’l counsel listed on signature page

                        UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF ALASKA

COOK INLETKEEPER et al.,               ) Case No. 3:19-cv-00238-SLG
         Plaintiffs,                   )
                                       )
                   v.                  )
                                       )
WILBUR ROSS, Secretary of              )
Commerce, et al.                       )
            Defendants,                )
    and                                )
                                       )
HILCORP ALASKA, LLC, et al.            )
         Intervenor-Defendants         )
                                       )


      STIPULATED MOTION FOR REVISED SCHEDULING ORDER




      Case 3:19-cv-00238-SLG Document 38 Filed 12/20/19 Page 1 of 6
       The parties – Plaintiffs Cook Inletkeeper and Center for Biological Diversity;

Federal Defendants Wilbur Ross and James Balsiger, in their official capacities, and the

National Marine Fisheries Service; and Intervenor-Defendants Hilcorp Alaska LLC and

the State of Alaska – hereby jointly submit this motion respectfully requesting that the

Court revise the Administrative Appeal Scheduling Order in two specific respects as

described below. In support of this request the parties state as follows:

       1.     On October 22, 2019, the Court entered an Administrative Appeal

Scheduling Order directing that the provisions of Local Rule 16.3 apply to this case,

subject to further revisions as the parties might propose as warranted by the complexity

of the case. Dkt. 29. On December 9, 2019, the Court entered an Order further directing

that Intervenor-Defendants Hilcorp Alaska LLC and State of Alaska shall each file briefs

no later than 14 days following the filing of Federal Defendants’ brief in opposition to

Plaintiffs’ opening brief. Dkt. 37.

       2.     By operation of Local Rule 16.3(b), Federal Defendants must serve and file

the agency administrative record not later than January 21, 2020. Federal Defendants

propose to extend that deadline and file the administrative record not later than

February 7, 2020. Federal Defendants request this 17-day extension because of the

limited availability, due to programmatic responsibilities and personal obligations, of key

members of the program staff with knowledge about the records at issue, as well as the

need to coordinate between agency offices about the contents of the record. Plaintiffs

and Intervenor-Defendants do not oppose this request.




Cook Inletkeeper v. Ross
         Case 3:19-cv-00238-SLG Document
No. 3:19-cv-238-SLG              Page 1 38 Filed 12/20/19 Page 2 of 6
       3.     On December 16, 2019, undersigned counsel for the parties conferred about

Federal Defendants’ extension request and other scheduling matters. Counsel agreed to

reconvene after Federal Defendants serve and file the administrative record, to evaluate

whether to submit a proposed revised scheduling order as provided for in the Court’s

Administrative Appeal Scheduling Order of October 22, 2019 (Dkt. 29). In the event that

circumstances necessitate revisions to this schedule, the parties will confer and jointly

propose a revised schedule for the Court’s review and approval, or otherwise seek

amendment upon a showing of good cause.

       4.     The Court’s Order re: Motion to Intervene of December 9, 2019 provides

that Intervenor-Defendants shall file their briefs 14 days after Federal Defendants file

their opposition brief. Dkt. No. 37. It also states that Plaintiffs shall file their reply 14

days following the filing of Intervenors’ briefs. Id. The parties read this Order as

directing Plaintiffs to file a single consolidated reply brief. Given this interpretation,

Plaintiffs would like to enlarge the page limit for their consolidated reply by eight pages,

in addition to the 20-page default limit provided by Local Rule 7.4(a)(1). Federal

Defendants and Intervenor-Defendants do not oppose this request.

       5.     Having met and conferred regarding the two foregoing specific requests to

revise the current scheduling order, the parties hereby agree to the following:

              A.      Federal Defendants must serve and file the administrative record not

later than February 7, 2020.




Cook Inletkeeper v. Ross
         Case 3:19-cv-00238-SLG Document
No. 3:19-cv-238-SLG              Page 2 38 Filed 12/20/19 Page 3 of 6
              B.     Plaintiffs’ consolidated reply brief in support of a motion for

summary judgment must not exceed 28 pages.

              C.     The provisions of the Administrative Appeal Scheduling Order, as

amended, shall apply in all other respects.

       Accordingly, the parties respectfully request that the Court enter an order granting

the proposed revised Administrative Appeal Scheduling Order.

       Dated this 20th day of December, 2019.

       Respectfully submitted,

       JEAN E. WILLIAMS
       Deputy Assistant Attorney General
       U.S. Department of Justice
       Environment and Natural Resources Division

       /s/ Jacqueline Brown
       JACQUELINE C. BROWN
       Trial Attorney, Natural Resources Section
       United States Department of Justice
       Post Office Box 7611
       Washington, D.C. 20044-7611
       jacqueline.c.brown@usdoj.gov
       Tel: (202) 305-0481
       Fax: (202) 305-0506

       /s/ John H. Martin
       JOHN H. MARTIN (Colo. Bar 32667)
       Wildlife & Marine Resources Section
       999 18th St., South Terrace Suite 370
       Denver, CO 80202
       john.h.martin@usdoj.gov
       Tel: (303) 844-1383
       Fax: (303) 844-1350

       Of Counsel:
       JOHN FONSTAD



Cook Inletkeeper v. Ross
         Case 3:19-cv-00238-SLG Document
No. 3:19-cv-238-SLG              Page 3 38 Filed 12/20/19 Page 4 of 6
     Assistant U.S. Attorney
     United States Attorney’s Office – District of Alaska
     Federal Building & U.S. Courthouse
     222 West Seventh Avenue, #9, Room 253
     Anchorage, Alaska 99513-7567
     Phone: (907) 271-5071
     Fax: (907) 271-2344
     Email: John.Fonstad@usdoj.gov

     Attorneys for Federal Defendants

      /s/ James C. Feldman
     RYAN P. STEEN (AK Bar No. 0912084)
     JASON T. MORGAN (AK Bar No. 1602010)
     JAMES C. FELDMAN (AK Bar No. 1702003)
     Stoel Rives LLP
     600 University Street, Suite 3600
     Seattle, WA 98101
     Ryan.Steen@stoel.com
     Jason.Morgan@stoel.com
     James.Feldman@stoel.com
     Telephone: 206.624.0900
     Fax: 206.386.7500

     Attorneys for Intervenor-Defendant Hilcorp Alaska, LLC


     KEVIN G. CLARKSON
     ATTORNEY GENERAL

     /s/ Cheryl Rawls Brooking
     Cheryl Rawls Brooking (Alaska Bar No. 9211069)
     Assistant Attorney General
     Department of Law
     1031 West Fourth Avenue, Suite 200
     Anchorage, AK 99501
     Telephone: (907) 269-5232
     Facsimile: (907) 276-3697
     Email: cheryl.brooking@alaska.gov

     Attorneys for the State of Alaska



Cook Inletkeeper v. Ross
         Case 3:19-cv-00238-SLG Document
No. 3:19-cv-238-SLG              Page 4 38 Filed 12/20/19 Page 5 of 6
      /s/ Julie Teel Simmonds
      KASSIA SIEGEL (AK Bar # 0106044)
      JULIE TEEL SIMMONDS (Pro Hac Vice)
      KRISTEN MONSELL (Pro Hac Vice)
      Center for Biological Diversity
      1212 Broadway, Suite 800
      Oakland, CA 94612
      ksiegel@biologicaldiversity.org
      kmonsell@biologicaldiversity.org
      jteelsimmonds@biologicaldiversity.org
      Tel: (510) 844-7100
      Fax: (510) 844-7150

      Attorneys for Plaintiffs Cook Inletkeeper and
      Center for Biological Diversity



                            CERTIFICATE OF SERVICE
      I hereby certify that I have caused the foregoing to be served upon counsel of
record through the Court’s electronic service system.


Dated: December 20, 2019                        /s/ John H. Martin




Cook Inletkeeper v. Ross
         Case 3:19-cv-00238-SLG Document
No. 3:19-cv-238-SLG              Page 5 38 Filed 12/20/19 Page 6 of 6
